Citation Nr: 1439571	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In this case the Veteran has claimed service connection for PTSD, and has been diagnosed with Major Depressive Disorder (MDD).  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.

In July 2014, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, with regard to the issue of an acquired psychiatric disorder, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).  

The Veteran has asserted that while in-service he engaged in hostile activities that caused him to be scared for his life.  Specifically, he stated that he was a guided missile radarman on the USS Gridley, generally serving as a plane guard having to go to downed pilots before the enemy reached them.  He further asserted that these experiences have caused him to have PTSD.  

The medical evidence is unclear as to whether the Veteran suffers from PTSD.  In this regard, the Veteran was afforded a VA examination in April 2011 at which time the examiner diagnosed the Veteran with MDD.  The examiner noted that the Veteran had symptoms such as flashbacks, nightmares, anxiety, irritability, hypervigilence, numbness and hopelessness.  The examiner assigned the Veteran a GAF score of 55, but stated that although the Veteran had symptoms of PTSD, the "constellation of symptoms" seemed to fit better with a diagnosis of MDD.  He did not provide any further rationale on his disinclination to diagnose the Veteran with PTSD.  Also, the examiner did not provide an opinion as to whether the Veteran's diagnosed MDD is related to military service.  

The Veteran has been treated throughout the year 2013 at the Temple and Waco VAMCs for his mental health disorder.  Specifically in January and September 2011 the Veteran reported that he was severely depressed with thoughts and plans of killing himself.  

The Board finds the April 2011VA examination of minimal probative value, as the examiner did not provide an adequate rationale for his failure to diagnose the Veteran with PTSD, despite the Veteran's display of multiple PTSD symptoms.  In light of the foregoing, the Veteran should be afforded a VA examination which clarifies whether the Veteran currently has a valid Axis I diagnosis of PTSD and, if so, whether it is related to any in service stressors.  

Additionally, any treatment records not already associated with the claims file should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records, specifically to include any records from Dr. Ross at the Temple VAMC.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Veteran must be scheduled for a VA psychiatric examination.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder and examination of the Veteran, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD or any other diagnosed psychiatric disorder, to include MDD, is the result of service and/or any in-service claimed event, to include his claimed stressor.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



